Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on September 4, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant reference discovered from the search of the U. S. examiner is U. S. Pat. 9,586,175 B2.  This U. S. Pat. 9,586,175 B2 is directed the same art of promoting or enhancing the stripping of an acid gas out of a spent absorption solution in what appears to be a regeneration column by providing an acid catalyst in that regeneration column (please note at least the abstract; col. 4 lns. 25-29, lns. 37-39 and lns. 52-54 and also col. 5 lns. 52-56 in this U. S. Pat. 9,586,175 B2) – in a manner that is reminiscent of the limitations described in at least all of the Applicants’ independent claims.  While this U. S. Pat. 9,586,175 B2 also alludes the use of the hydrotalcite mentioned in at least the Applicants’ dependent claim 2 (please note col. 5 ln. 65 to col. 6 ln. 14, particularly col. 6 ln. 12), it does so in conjunction w/ the utility of this hydrotalcite to enhance or promote the sorption of the acid gas by the (fresh?) absorption liquor in an absorption tower (please note at least col. 4 lns. 25-27 in this U. S. Pat. 9,586,175 B2) – which is completely contrary to the Applicants’ claimed utility of their corresponding hydrotalcite to promote the stripping of the acid gas out of a (spent or loaded) absorption liquor in what appears to be a regeneration tower (please note at 
In conclusion, all of the Applicants’ claims have been allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 3,539,306; KR 2020 056 343 A; GB 2 483 801 A; and also GB 2010 015 603 D0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736